



COURT OF APPEAL FOR ONTARIO

CITATION: London District Catholic School Board v. Michail,
    2021 ONCA 882

DATE: 20211208

DOCKET: M52903 (C68942)

Simmons, Roberts and Trotter JJ.A.

BETWEEN

London District
    Catholic School Board

Applicant/Responding
    Party

(Respondent/Responding
    Party)

and

Myriam Michail

Respondent/Moving Party

(Appellant/Moving
    Party)

Myriam Michail, acting in person

Liam Ledgerwood, for the responding party London
    District Catholic School Board

Ryan Cookson, for the intervener Attorney General of
    Ontario

Heard and released orally: December 7, 2021

REASONS FOR DECISION

[1]

The appellant moves to review a case management order which required
    that her motion challenging the constitutionality of s. 136 of the
Courts
    of Justice Act
be treated as a motion for leave to introduce a new issue
    on appeal and be heard with her appeal and that her appeal be perfected within
    30 days.

[2]

The motion judge constituted himself as a case management judge to
    address how to deal with the procedural issues regarding the motion. He was
    entitled to do so and did not exceed jurisdiction in doing so.

[3]

We see no basis on which to interfere with the motion judges exercise
    of discretion. The appellant is concerned that without the remedy available to
    her via her motion, she will be precluded from having access to audio
    recordings or transcripts of the proceeding below. We reject that submission.

[4]

The appellant has other remedies to obtain such relief apart from a
    constitutional challenge. She has not availed herself of those remedies. The
    constitutional challenge is properly dealt with on the appeal. This review
    motion is dismissed.

[5]

Costs of the review motion will be to the responding party the London
    District Catholic School Board on a partial indemnity scale fixed in the amount
    of $1,000, inclusive of disbursements and applicable taxes in the cause of the
    appeal.

Janet Simmons J.A.

L.B. Roberts J.A.

Gary Trotter J.A.


